Citation Nr: 0633278	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, evaluated as 0 percent disabling from October 
29, 2001, and 40 percent disabling from October 1, 2003.

5.  Entitlement to an evaluation in excess of 30 percent for 
shell fragment wound, left forearm, with residual weakness, 
left hand.  

6.  Entitlement to an initial compensable evaluation for a 
residual scar, shell fragment wound, left brow. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1941 to October 
1945.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.

In October 2006, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).

The Board addresses the claims of entitlement to service 
connection for cataracts, vertigo and headaches in the REMAND 
portion of the decision below and REMANDS those claims to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Prior to October 1, 2003, the veteran had level VI 
hearing acuity in his right ear and level I hearing acuity in 
his left ear.

3.  Since October 1, 2003, the veteran has had level XI 
hearing acuity in his right ear and level V hearing acuity in 
his left ear.

4.  The veteran is right handed.

5.  Residuals of a gunshot wound of the veteran's left 
forearm, including left hand weakness, are severely 
disabling, but do not cause ankylosis of scapulohumeral 
articulation, the elbow, fingers or wrist, limitation of 
flexion of the non-dominant forearm to 45 degrees, limitation 
of extension of the nondominant forearm to 110 degrees, 
fibrous union of the humerus, impairment of the non-dominant 
flail joint, or nonunion of the radius and ulna with a flail 
false joint. 

6.  The scar above the veteran's left eyebrow measures one 
centimeter, is barely visible and asymptomatic, and causes no 
functional loss.

7.  None of the disabilities at issue in this decision is so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher initial 
evaluation for bilateral hearing loss, evaluated as 0 percent 
disabling from October 29, 2001, and 40 percent disabling 
from October 1, 2003, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2005).  

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for shell fragment wound, left forearm, with 
residual weakness, left hand, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.55, 4.56, 4.73, 
Diagnostic Code 5307 (2005).

3.  The criteria for entitlement to an initial compensable 
evaluation for a residual scar, shell fragment wound, left 
brow, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Codes 7800-7805 (2005); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7803-7805 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided, VA strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that VCAA notice 
must inform the claimant that, if service connection is 
granted and an initial disability rating assigned, an 
effective date will be assigned such an award and explain to 
him how it will determine the appropriate effective date to 
be assigned.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims for service connection and claim for an increased 
evaluation by letters dated November 2001 and January 2002, 
before initially deciding those claims in a rating decision 
dated August 2002.  The veteran then appealed, in part, the 
evaluations the RO initially assigned his service-connected 
disabilities.  That portion of the veteran's appeal thus 
ensues not from the original claims for service connection, 
but from a notice of disagreement, which raised new claims 
for higher initial evaluations, a downstream element of the 
original claims.  In response, in a letter dated June 2005, 
the RO sent the veteran additional notice on the newly raised 
claims, but the timing of the initial two notice letters 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of the notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the November 2001, January 2002 and June 
2005 notice letters, the RO acknowledged the veteran's 
claims, noted what the evidence needed to show to 
substantiate those claims, listed the type of evidence that 
would best do so, informed the veteran of the VCAA and VA's 
duty to assist and explained to him that it was developing 
his claims pursuant to that duty.  The RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence VA was responsible for securing.  The RO 
indicated that it would make reasonable efforts to help the 
veteran get the evidence necessary to support his claims 
provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the veteran to 
sign the enclosed forms authorizing the release of his 
treatment records if he wished VA to obtain them on his 
behalf and to identify or send directly to VA all pertinent 
evidence, including that which was requested.  

The content of the notice letters does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  In the aforementioned notice letters, the 
RO did not provide the veteran information on effective 
dates.  However, the veteran has not been prejudiced as a 
result thereof.  Bernard v. Brown, 4 Vet. App. at 394.  
Rather, the RO corrected this procedural deficiency in March 
2006, when it sent the veteran another letter that included 
such information.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to the claims being decided, 
including service medical records and VA treatment records.  
In addition, the RO conducted medical inquiry in an effort to 
substantiate the claims being decided by affording the 
veteran VA examinations, during which examiners discussed the 
severity of the veteran's hearing loss and residuals of the 
gunshot wounds of his left forearm and forehead.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran claims entitlement to higher initial evaluations 
for bilateral hearing loss and a scar above the left forehead 
and entitlement to an increased evaluation for residuals of a 
gunshot wound of the left forearm.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations noted in the rating schedule are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2005).  
 
Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. at 
125-126.  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Bilateral Hearing Loss

The RO has evaluated the veteran's bilateral hearing loss as 
noncompensably (zero percent) disabling from October 29, 2001 
and 40 percent disabling from October 1, 2003, pursuant to 
38 C.F.R. § 4.85 Diagnostic Code (DC) 6100 (2005).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2005).  
When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2005).  

In this case, for the reasons noted below, the evidence of 
record establishes that the veteran's hearing loss disability 
pictures, including from October 29, 2001 and from October 1, 
2003, do not more nearly approximate the criteria for higher 
initial evaluations under DC 6100.   

The first indication of record of hearing loss by VA 
standards is a report of VA audio examination conducted in 
February 2000.  On that date, an audiometer revealed the 
following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
55
55
65
70
LEFT
35
35
60
70

An examiner noted average puretone decibel loss of 61 in the 
right ear and 50 in the left ear and speech discrimination of 
64 percent in the right ear and 94 percent in the left ear.  
He diagnosed moderate to severe sensorineural hearing loss.  

More severe hearing loss was shown during a VA audio 
examination conducted on October 1, 2003.  On that date, an 
audiometer revealed the following pure tone thresholds, in 
decibels:

HERTZ

1000
2000
3000
4000
RIGHT
55
55
65
70
LEFT
40
45
65
70

An examiner noted average puretone decibel loss of 65 in the 
right ear and 55 in the left ear and speech discrimination of 
18 percent in the right ear and 70 percent in the left ear.  
He diagnosed moderate to profound sensorineural hearing loss.  

The above evidence establishes that, prior to October 1, 
2003, the veteran had level VI hearing acuity in his right 
ear and level I hearing acuity in his left ear.  The Board 
determined this by applying to Table VI the only puretone 
threshold averages shown prior to October 26, 2003 (61 in the 
right ear and 50 in the left ear) and the only speech 
discrimination scores shown during the same time period (64 
percent in the right ear and 94 percent in the left ear).  
Under 38 C.F.R. § 4.85, Table VII, DC 6100, these findings 
establish the veteran's entitlement to an initial 
noncompensable evaluation, from October 29, 2001 to September 
30, 2003.  

The above evidence also establishes that, since October 1, 
2003, the veteran has had level XI hearing acuity in his 
right ear and level V hearing acuity in his left ear.  The 
Board determined this by applying to Table VI the only 
puretone threshold averages shown since October 1, 2003 (65 
in the right ear and 55 in the left ear) and the only speech 
discrimination scores shown during the same time period (18 
percent in the right ear and 70 percent in the left ear).  
Under 38 C.F.R. 
§ 4.85, Table VII, DC 6100, these findings establish the 
veteran's entitlement to an initial 40 percent evaluation, 
from October 1, 2003.  

The Board acknowledges the veteran's contention that the 
results of the October 2003 audiometric testing are invalid 
because the testing took place in a sound-controlled room, 
rather than in an environment that would account for the 
effect of a claimant's hearing loss on his ability to 
function under the ordinary conditions of life, including 
employment.  However, as the veteran pointed out, this type 
of testing is standard procedure with regard to VA hearing 
claims.  Certainly such testing complies with VA regulations, 
which the Board is bound to apply in deciding this claim.  
See 38 C.F.R. § 4.85 (2005).

B.  Residuals, Shell Fragment Wound, Left Forearm

During service in May 1945, the veteran suffered a moderate, 
penetrating shrapnel wound of his left lower arm.  This wound 
caused a two inch laceration and necessitated opening, 
debridement and sulfa dressing.  X-rays showed retained 
foreign bodies in the left wrist region.  As a result of this 
wound, the veteran was hospitalized for a month, after which 
medical professionals noted that the veteran had improved and 
his wound had healed well.  On discharge in October 1945, an 
examiner noted a slightly tender three and a half inch scar 
over the dorsum of the lower third of the veteran's left 
forearm, a left grip that was 25 percent of normal, absent 
ulnar deviation of the left wrist, and anesthesia for three 
inches below the scar.

In a rating decision dated November 1945, the RO granted the 
veteran service connection for residuals of the in-service 
shrapnel wound.  Since then, the RO has separately service 
connected the veteran for nerve damage and a scar of the left 
brow, both secondary to the in-service shrapnel wound.  The 
veteran now claims entitlement to an evaluation in excess of 
30 percent for those residuals causing muscle injury.  
According to written statements submitted during the course 
of this appeal, the 30 percent evaluation assigned such 
residuals does not accurately reflect the severity of his 
left arm and left hand symptomatology.  Such symptomatology 
allegedly causes severe impairment in the veteran's ability 
to use his left forearm, wrist, hand and fingers.

The RO has evaluated residuals of the shell fragment wound of 
the veteran's left forearm as 30 percent disabling pursuant 
to DC 5307, which governs ratings of injuries to muscle group 
VII.  This DC provides that a 20 percent evaluation is 
assignable for moderately severe disability of the non-
dominant group VII muscle.  A 30 percent evaluation is 
assignable for severe disability of the non-dominant group 
VII muscle.  To be assigned an evaluation in excess of 30 
percent under DC 5307, the evidence must establish disability 
of the dominant group VIII muscle.  38 C.F.R. § 4.73, DC 5307 
(2005).

The factors to be considered in evaluating disabilities from 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2005).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Disabilities rated under DCs 5301 to 5323 
are to be classified as slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56(d).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history with regard to this 
type of injury should include prolonged hospitalization in 
service for treatment of a wound and consistent complaints of 
symptoms of muscle wounds.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, with loss of 
deep fascia, muscle substance or normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple high velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints with regard to this type of injury should 
include cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement) worse than those shown for moderately severe muscle 
injuries, and if present, evidence of an inability to keep up 
with work requirements.  Objective findings should include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track, loss of deep fascia or 
muscle substance on palpation, soft flabby muscles in the 
wound area, and swollen and hardened muscles in contraction.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Another sign of 
severe muscle disability is x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
an explosive effect of a missile.  38 C.F.R. § 4.56(d)(4).  

During VA examinations conducted during the course of this 
appeal, examiners noted that the veteran is right handed.  
Therefore, the veteran is currently in receipt of the maximum 
evaluation allowed under DC 5307 for disability of the non-
dominant group VII muscle.  Therefore, to prevail in his 
claim, the evidence must establish his entitlement to an 
evaluation in excess of 30 percent under another pertinent 
DC.  According to all other pertinent DCs, an evaluation in 
excess of 30 percent is assignable for ankylosis of 
scapulohumeral articulation, the elbow, fingers or wrist, 
limitation of flexion of the non-dominant forearm to 45 
degrees, limitation of extension of the nondominant forearm 
to 110 degrees, fibrous union of the humerus, impairment of 
the non-dominant flail joint, or nonunion of the radius and 
ulna with a flail false joint.  38 C.F.R. § 4.71a, DCs 5200, 
5202, 5205-5207, 5209, 5210, 5214, 5216-5218, 5220-5221 
(2005).

In this case, the evidence establishes that the veteran's 
left forearm/hand disability picture does not more nearly 
approximate the criteria for an evaluation in excess of 30 
percent under any pertinent DC.  

As previously indicated, on discharge from service, residuals 
of the in-service shell fragment wound included a loss of 
grip strength, absent ulnar deviation of the left wrist and 
nerve damage below the scar.  The latter two residuals are 
now separately service connected and contemplated in the 10 
percent evaluation assigned left ulnar neuropathy.

Following discharge, beginning in August 1947, the veteran 
underwent VA examinations of his left upper extremity.  
During examinations, including those conducted in February 
2002 and October 2003, medical professionals noted left arm 
pain, mild left elbow weakness, a well-healed scar on the 
left forearm, extension of the left ring finger diminished by 
25 percent, extension of the left little finger diminished by 
50 percent, and limitation of motion of the left elbow with 
pain.  No medical professional noted ankylosis of any joint 
of the left upper extremity, limitation of flexion of the 
non-dominant forearm to 45 degrees, limitation of extension 
of the nondominant forearm to 110 degrees, or impairment of 
the humerus, flail joint, radius or ulna.

Accordingly, an evaluation in excess of 30 percent is not 
assignable for residuals of the shrapnel wound of the left 
forearm, including weakness of the left hand, under any 
applicable DC.  An evaluation in excess of 30 percent is also 
not assignable under 38 C.F.R. §§ 4.40, 4.45, as interpreted 
in DeLuca, 8 Vet. App. at 202, because the 30 percent 
evaluation initially assigned the veteran's left forearm 
disability contemplates the functional loss caused by the 
pain, weakness and limitation of motion associated with the 
in-service shrapnel wound, including during flare-ups.  Other 
than a scar of the left forehead, which is separately service 
connected and discussed below, and nerve damage, which is 
also separately service connected, there is no objective 
evidence of record establishing that the veteran experiences 
any other symptoms causing additional muscle injury or 
additional functional impairment not contemplated by the 30 
percent evaluation.  



C.  Scar, Left Brow

The veteran contends that he should be assigned a compensable 
evaluation for the scar on his left forehead because, below 
that scar, is a retained metal fragment.  He does not allege 
that that fragment, or the scar causes any functional loss.
 
The RO has evaluated the scar over the veteran's left brow as 
noncompensably (0 percent) disabling pursuant to DC 7805.  
Effective August 30, 2002, VA amended the criteria for rating 
skin disabilities, which include scars evaluated under DC 
7805.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  For the 
period prior to the effective date of the change, however, 
the Board must apply the former version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 33,422 
(2000).

Prior to August 30, 2002, scars that were not the result of 
burns were to be rated under DCs 7800 and 7803 to 7805.  
Under DC 7800, a noncompensable evaluation was assignable for 
a slight disfiguring scar of the head, face or neck.  A 10 
percent evaluation was assignable for a moderate disfiguring 
scar of the head, face or neck.  38 C.F.R. § 4.118, DC 7800 
(2001).  Under DC 7803, a 10 percent evaluation was 
assignable for scars, superficial, poorly nourished, with 
repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  
Under DC 7804, a 10 percent evaluation was assignable for 
scars that were superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, DC 7804, Note (2001).  Under DC 7805, other types of 
scars were to be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7804 (2001).

As of August 30, 2002, scars of the head face or neck are to 
be rated under DC 7800, based on level of disfigurement.  A 
10 percent evaluation is assignable for a scar with one 
characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2005).  The eight characteristics of disfigurement include: 
(1) five or more inches in length; (2) at least one-quarter 
inch wide at widest part; (3) surface contour elevated or 
depressed on palpation; (4) adherent to underlying tissue; 
(5) skin hypo- or hyper-pigmented in an area exceeding six 
square inches; (6) skin texture abnormal in an area exceeding 
six square inches; (7) underlying soft tissue missing in an 
area exceeding six square inches; and (8) skin indurated or 
inflexible in an area exceeding six square inches.  38 C.F.R. 
§ 4.118, DC 7800, Note (1) (2005).  

Scars other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2005).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2005).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2005).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2005).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2005).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2005).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2005).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2005).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2005).

Based on the reasoning that follows, the evidence establishes 
that the veteran's left brow scar disability picture does not 
more nearly approximate the criteria for an initial 
compensable evaluation.    

A medical professional first noted such scar during a VA 
scars examination conducted in February 2002.  The examiner 
also noted a small fragment lodged beneath the scar 
subcutaneously.  On that date, the veteran did not note any 
symptoms associated with the scar or fragment and did not 
indicate that the scar or fragment caused any impairment in 
his ability to function.  The examiner described the scar as 
small. 

Since then, the scar and fragment have only been mentioned 
once, during a VA scars examination conducted in October 
2003.  On that date, the veteran did not note any symptoms 
associated with the scar or fragment and did not indicate 
that the scar or fragment caused any impairment in his 
ability to function.  The examiner described the scar as 
small, one-centimeter in diameter, disfiguring, and barely 
visible.

There is no evidence of record establishing that the scar is 
poorly nourished, with repeated ulceration, tender and 
painful on objective demonstration, unstable or deep, causes 
limitation of function of the head, or exceeds 6 square 
inches.  Moreover, to the extent the scar is considered 
disfiguring under the former criteria for rating skin 
disabilities (scar does not meet any of the eight 
characteristics of disfigurement under the revised criteria), 
such disfigurement is no more than slight.  According to the 
same VA examiner who characterized the scar as disfiguring, 
such scar is also barely visible.  Accordingly, an initial 
compensable evaluation may not be assigned the scar under DC 
7805 or any other pertinent DC, former or revised.  

D.  Conclusion

In an exceptional case, a higher evaluation is available on 
an extraschedular basis.  In this case, however, there is no 
indication of record that the schedular criteria are 
inadequate to evaluate any of the disabilities at issue in 
this decision.  The veteran alleges that the residual 
weakness associated with his shell fragment wound of the left 
forearm, alone, markedly interferes with his employability.  
However, the evidence does not support this allegation.  
Rather, it shows that, to the extent such disability 
interferes with the veteran's employability, it does so in a 
contributory manner.  By the veteran's own admission, other 
service-connected disabilities, including nerve damage 
secondary to the shell fragment wound, too play a role in any 
industrial impairment thought to exist.  The medical evidence 
also does not establish that any disability at issue in this 
decision necessitates frequent periods of hospitalization.  
In light of the foregoing, the Board finds that the veteran's 
claims for higher initial/increased evaluations do not 
present such exceptional or unusual disability pictures as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded an increased evaluation in the future should any of 
his disability pictures change.  See 38 C.F.R. § 4.1.  At 
present, however, the evaluations assigned the disabilities 
at issue are the most appropriate given the medical evidence 
of record.

In sum, the Board concludes that the criteria for entitlement 
to a higher initial evaluation for bilateral hearing loss, 
evaluated as 0 percent disabling from October 29, 2001, and 
40 percent disabling from October 1, 2003, entitlement to an 
evaluation in excess of 30 percent for shell fragment wound, 
left forearm, with residual weakness, left hand, and 
entitlement to an initial compensable evaluation for a 
residual scar, shell fragment wound, left brow, have not been 
met.  In reaching this decision, the Board considered the 
complete history of the disabilities at issue as well as the 
current clinical manifestations and the effect each 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also considered 
the applicability of the benefit-of-the-doubt doctrine, but 
in each case, there is not an approximate balance of positive 
and negative evidence of record.  Therefore, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the veteran's 
claims, such claims must be denied.


ORDER

A higher initial evaluation for bilateral hearing loss, 
evaluated as 0 percent disabling from October 29, 2001, and 
40 percent disabling from October 1, 2003, is denied.

An initial evaluation in excess of 30 percent for shell 
fragment wound, left forearm, with residual weakness, left 
hand, is denied.  

An initial compensable evaluation for a residual scar, shell 
fragment wound, left brow, is denied. 


REMAND

The veteran also claims entitlement to service connection for 
cataracts, vertigo and headaches.  He asserts that he 
developed these disorders in service secondary to his 
extensive exposure to heat from flame throwers and the firing 
of bazookas and the noise associated therewith, his in-
service shrapnel wounds, including of the left forehead, 
and/or his in-service bout of malaria.  Additional action is 
necessary before the Board decides these claims.

First, in written statements dated December 2001 and 
September 2003 and during VA scars, neurological and 
peripheral nerves examinations conducted in February 2002 and 
October 2003, the veteran indicated that he had received 
treatment for the medical conditions at issue in this Remand 
at VA facilities in Beaumont, Texas, Houston, Texas, and 
Milwaukee, Wisconsin.  He also indicated that he had received 
pertinent treatment by private doctors, had cataracts removed 
in 1967, underwent an evaluation by an ear, nose and throat 
specialist in 1982, and underwent right ear surgery in 1981 
or 1982.  The claims file now includes some records from the 
VA facilities in Houston, Texas and Milwaukee, Wisconsin.  
With regard to the former facility, it includes a list of 
scheduled visits from 1990 to 2004, but not the treatment 
records compiled during that time frame.  With regard to the 
latter facility, it does not include any records dated from 
1968 to 1973.  (In a VA Form 10-7131, a representative from 
that facility indicated that they had sent all records dated 
since November 28, 1973.).  The claims file also does not 
include records of the veteran's treatment by private 
doctors, or records of the procedures and evaluations the 
veteran underwent in 1967, 1981 and 1982.  Such records are 
pertinent to the claims being remanded and, as such, they 
should be obtained and associated with the claims file on 
remand.

Second, since the veteran perfected his appeal, VA has 
afforded him VA examinations, during which examiners were to 
address the etiology of the medical conditions at issue in 
this Remand.  However, the reports of these examinations 
conflict and are inadequate to decide these claims.  They do 
not include opinions regarding whether, as alleged, the 
veteran's cataracts, vertigo and/or headaches are related to 
the veteran's in-service exposure to heat from flame throwers 
and the firing of bazookas and the noise associated 
therewith, his in-service shrapnel wounds, including of the 
left forehead, and/or his in-service bout of malaria.  
Additional medical inquiry is thus needed to address this 
allegation.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Contact the veteran and request him 
to identify in writing the names and 
addresses of all health care providers, 
both VA and private, who have treated 
him for the medical conditions at issue 
in this REMAND since his discharge from 
service and whose records are not 
already in the claims file.  

2.  After obtaining any necessary 
authorization, obtain and associate with 
the claims file all outstanding treatment 
records.  If any such records are 
unavailable, so note this fact in writing 
in the claims file. 

3.  Afford the veteran a VA examination in 
support of his claims for service 
connection.  Forward the claims file to an 
examiner who has not previously evaluated 
the veteran.  Request the examiner to 
review all pertinent documents therein, 
including the veteran's written 
allegations, and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) determine whether the 
veteran has cataracts or 
residuals thereof, vertigo 
and/or headaches; 

b) for each of the aforementioned 
disorders that exists, opine whether 
it is at least as likely as not 
related to the veteran's period of 
active service, including his 
extensive in-service exposure to 
heat from flame throwers and the 
firing of bazookas, his significant 
exposure to noise while serving as a 
rifleman, his in-service shrapnel 
wounds, including of the left 
forehead, and/or his in-service bout 
of malaria; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Readjudicate the veteran's claims for 
service connection based on all of the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


